Citation Nr: 1035104	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-21 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
from December 13, 2004, to February 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO denied the Veteran's 
claim of a rating in excess of 50 percent for PTSD and denied 
entitlement to a TDIU.  In August 2005, the Veteran filed a 
notice of disagreement (NOD) with the denial of the claim for a 
rating in excess of 50 percent for PTSD.  Subsequently, the RO 
did not address the Veteran's claim for a rating in excess of 50 
percent for PTSD until the Veteran again filed a claim in April 
2008.  Thereafter, in a June 2009 rating decision, the RO denied 
a rating in excess of 50 percent for PTSD.  The Veteran filed an 
NOD in June 2009.  A statement of the case (SOC) was issued in 
November 2009, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2010.  Inasmuch as the Veteran filed an NOD with the July 2005 
denial of a rating in excess of 50 percent for PTSD, and the RO 
did not issue an SOC at that time, the Board finds that the 
Veteran's claim has remained open since he filed his claim in 
December 2004.

In February 2006, the Veteran filed an NOD with the denial of 
entitlement to a TDIU in the July 2005 rating decision.  In June 
2006, the RO issued an SOC, and the Veteran filed a VA Form 9 in 
June 2006.  Thereafter, in an April 2008 rating decision, the RO 
determined that the Veteran's claim for a TDIU was moot because 
he was receiving a schedular 100 percent rating for prostate 
cancer.  In an October 2009 rating decision, the RO reduced the 
Veteran's disability rating for prostate cancer from 100 percent 
to 40 percent, effective January 1, 2010.  In a May 2010 rating 
decision, the RO granted entitlement to a TDIU, effective January 
1, 2010.  In a supplemental SOC (SSOC), also dated in May 2010, 
the RO continued the denial of the Veteran's claim for 
entitlement to a TDIU from December 13, 2004, when the Veteran 
filed his claim, to February 22, 2008, when he was initially 
awarded a 100 percent rating for service-connected prostate 
cancer.

By rating decision in May 2010, the RO granted entitlement to a 
TDIU, from January 1, 2010.  However, inasmuch as a TDIU is 
available prior to February 22, 2008 (when the Veteran was 
assigned a 100 percent rating for prostate cancer), and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the claim for a TDIU, prior to February 22, 2008, 
remains viable on appeal, as documented in the May 2010 SSOC.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Since December 13, 2004, the Veteran's PTSD has been 
manifested by depression, anxiety, difficulty sleeping, 
irritability, episodes of physical violence, isolation, and 
memory loss, resulting in occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.

2.  From December 13, 2004, to February 22, 2008, the Veteran was 
granted service connection for PTSD (rated as 70 percent 
disabling, pursuant to this decision), diabetes (rated as 20 
percent disabling), a skin condition (rated as 10 percent 
disabling), and erectile dysfunction (rated 0 percent disabling).  
His combined rating for that time period is 80 percent.

3.  The competent evidence of record establishes that the 
Veteran's service-connected disabilities prevent him from 
obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for a TDIU, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the claim have been accomplished.  
  
With regard to the claim of an increased rating for PTSD, to the 
extent that the Board is denying the claim, notice requirements 
under the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim, as well as 
the evidence that VA will attempt to obtain and which evidence he 
or she is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
after a substantially complete application for benefits is 
received, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction).  Id.; Pelegrini, 18 Vet. App. 
at 112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a February 2009 letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate his claim for an increased rating.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  This letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations and the specific rating criteria 
used to evaluate his PTSD.
 
After issuance of the notice, and opportunity for the Veteran to 
respond, the May 2010 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim.  Pertinent medical evidence associated with the 
claims file consists of VA treatment records and the reports of 
May 2005 and March 2010 VA examinations.   The Board finds that 
no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.

II.  Analysis

Facts

On his December 2004 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the Veteran 
indicated that he last worked in 1987.  He had previous work as a 
driver and repairman for a rental car company.  Prior to that, he 
worked as an office machine repairman.  The Veteran indicated 
that he had completed two years of high school and had no further 
education or training thereafter.

In a December 2004 written statement, a VA psychiatrist indicated 
that the Veteran experienced the symptoms and manifestations 
associated with a 70 percent rating under Diagnostic Code 9411.  
The most prevalent symptom was a depressed mood.  The VA 
psychiatrist indicated, however, that the Veteran did not 
demonstrate the symptoms and manifestations associated with a 100 
percent rating under Diagnostic Code 9411.  He opined that the 
Veteran was unemployable due to his PTSD.  His GAF score was 50.

In May 2005, the Veteran underwent VA examination for PTSD.  He 
had been visiting a friend for the past two months.  He was 
pretty much alone since his mother died several years ago.  He 
had three brothers.  With one, he had a falling out when their 
mother died.  He did not speak to one of his brothers, and his 
youngest brother was in prison.  The Veteran had not worked since 
1987, except a few informal instances where he tried to fix 
things for money.  He reported that his house was full of objects 
that he picked up off the street.  He was trying to clear out his 
house now, since he could not have anyone over.  He was extremely 
irritable and depressed and could only tolerate short-term 
relationships.  The Veteran was unmarried and had no children.  
He felt that he could not work.  His activities included looking 
out the window and watching people at the park.  The Veteran had 
one friend in California and one in Florida.  Other than that, he 
attended PTSD group sessions on some Fridays, which provided him 
with some socialization.

On examination, the Veteran was casually dressed, on time for his 
appointment, and oriented.  He maintained good eye contact.  He 
denied delusions, hallucinations, and suicidal or homicidal 
ideation.  He described some physical altercations with others.  
He attempted to avoid these situations by spending his time 
alone.  While he was trying to clear out his house, he was 
finding it difficult to accomplish anything.  The Veteran did not 
complain of memory loss, but the examiner found him to be a poor 
historian.  His speech was goal-directed, logical, coherent, and 
relevant.  With regard to panic attacks, he stated that he felt 
nervous at times.  Sleep was unpredictable.  The Veteran was 
depressed and independent in all of his activities of daily 
living.  He had anxiety about his current state of health, 
particularly the effects of having been exposed to Agent Orange.  
He also believed that his ship in service was sprayed with 
viruses during a mission that was still classified.  He still had 
dreams and nightmares about Vietnam.  Following examination, the 
diagnosis was PTSD, and the GAF score was 50.

With regard to employability, the examiner indicated that the 
Veteran had not worked since 1987.  He presented with chronic 
interpersonal problems, which lead to arguments and altercations 
with others such that he would have difficulty working with 
others.  The Veteran also had insomnia, which resulted in daytime 
sleepiness and impaired concentration.  Therefore, the examiner 
concluded that the Veteran was unemployable now and in the 
foreseeable future.  The Veteran did not have any other major 
disorder that would account for his condition.

In May 2005, the Veteran underwent VA general medical 
examination.  With regard to PTSD, he reported intrusive symptoms 
of flashbacks, nightmares, poor sleep, depression, and anger with 
difficulty maintaining social interactions.  With regard to 
diabetes mellitus, he was noncompliant with his diet and was 
managed on prescription medication.  He followed up with his 
diabetic care provider every two to three months.  He has not 
been hospitalized due to his diabetes.  He also had a history of 
recurrent skin rashes and followed up with dermatology for 
eczema.  The Veteran reported that he was unable to work.  
Following examination, his diagnoses were PTSD, diabetes 
mellitus, and eczema.

June 2005 VA hospitalization records indicate that the Veteran 
was concerned about itchy rashes on his chest and upper 
extremities.  He complained of very pruritic rashes.  They had 
developed a week earlier and started on his right upper 
extremity, spreading to the left upper extremity and chest wall.  
The assessment was a skin rash with a history of eczematous 
dermatitis.

In a March 2006 written statement, the Veteran's VA psychiatrist 
indicated that he did not believe that the Veteran met the 
criteria for a 50, 70, or 100 percent rating under the criteria 
of Diagnostic Code 9411.  However, he did indicate that the 
Veteran was unemployable due to his PTSD.  His GAF score was 45.

In a May 2006 written statement, the Veteran's VA psychiatrist 
indicated that he treated the Veteran since June 2000.  He was 
reclusive, depressed much of the time, and irritable at times.  
He took medications for his symptoms and to help him sleep.  The 
Veteran had not worked since the psychiatrist began seeing him, 
and he did not appear to be able to work.

A VA mental health record dated in August 2007 reflects that the 
Veteran was oriented and coherent at his group session.  

In March 2010, the Veteran underwent VA examination.  He reported 
frequent and severe PTSD symptoms with no remissions.  He 
recently returned to treatment following a break from it.  He 
occasionally attended the club house at the VA.  He complained of 
hyperarousal, difficulty sleeping, restlessness, hyperstartle, 
and irritability.  He feared that he could not control his 
temper, so he stayed at home rather than confront people.  He 
stayed at home 95 percent of the time and watched television.  In 
warm weather, he went to the park and watched people.  He used to 
travel to other cities and visit friends, but he no longer did 
those activities.  He had a couple of friends who were veterans 
that he spoke to occasionally.  However, he was mostly alone.

The Veteran felt detached and estranged from others and had 
difficulty paying attention and concentrating.  He was always on 
guard and avoided public places, crowds, and other events where 
he did not feel in control.  He reported a lack of interest in 
his traditional activities and often felt as if he was just going 
through the motions in life.  He avoided church, war movies, and 
the news.  He had intrusive thoughts of Vietnam four times a 
week.  His flashbacks had diminished.  He complained of 
attention, concentration, and memory difficulties.  His apartment 
was full of things, and he could only tolerate short-term 
relationships.

The Veteran had three brothers that he did not speak to.  He has 
never married.  Approximately once a year, the Veteran visited 
with other veterans at important times.  He reported alcohol and 
marijuana use.  He had no suicide attempts or ideation.  On 
examination, the Veteran presented in a logical and goal-directed 
manner.  He responded to questions in a general way, without 
really understanding the intent of the question.  There were no 
delusions or hallucinations.  He maintained eye contact and was 
cooperative and forthcoming.  There was no inappropriate 
behavior.  Personal hygiene was intact, and the Veteran was 
oriented.  He reported chronic, low-level memory impairment.  He 
had no obsessional or ritualistic behavior.  Ordinarily the 
Veteran had normal speech.  However, when he spoke of Vietnam, 
his speech slowed and softened.  He rarely got panic attacks 
anymore, now that he rarely left his apartment.  He had ongoing 
anxiety and depression.  He had gotten in multiple fights over 
many years.  However, recently, he stayed indoors and by himself, 
avoiding such interactions.  He had chronic insomnia.  The 
diagnosis was PTSD, and the GAF score was 50.

PTSD

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

The rating for the Veteran's PTSD has been assigned pursuant to 
Diagnostic Code 9411.  However, the actual criteria for rating 
the Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

As noted above, the Board has determined that the Veteran's claim 
has been on appeal since his December 13, 2004, claim for a TDIU 
was submitted.  As such, the Board will consider all applicable 
evidence during this appeal period.  While the Board is able to 
consider evidence up to one year prior to the Veteran's claim, 
there is no pertinent evidence dated during that time period.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating of 70 percent is warranted for PTSD.

Specifically, the Board finds that the evidence as a whole 
demonstrates that the Veteran's PTSD results in occupational and 
social impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships.  The 
evidence shows that, since the Veteran's December 2004 claim, he 
has demonstrated that he has only one or two friends that he sees 
occasionally and little or no relationship with any family 
members.  He sometimes attends PTSD group sessions at the VA.  He 
spends most of his time in his apartment watching television and 
avoids interacting with others when at all possible.  The Veteran 
has repeatedly stated that he can only maintain short-term 
relationships and has never been married.  Therefore, while the 
Veteran's PTSD is not manifested by some of the symptoms listed 
in the rating criteria for a 70 percent rating, the Board finds 
that his overall symptomatology results in an inability to 
establish and maintain effective relationships.

However, the Board further finds that a 100 percent rating is not 
warranted because there is no evidence of total occupational and 
social impairment.  The Veteran is able to attend group PTSD 
sessions, occasionally visits the VA club house, and has stated 
that he had friends that he visited once or twice a year.  Thus, 
while the Veteran isolates himself and spends most of his time in 
his apartment, the evidence does not show total social 
impairment.  As such, the Board finds that a 100 percent rating 
under the criteria of Diagnostic Code 9411 is not warranted.  
Moreover, other criteria commensurate with a 100 percent rating, 
such as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, and grossly inappropriate 
behavior have not been shown.  Moreover, there is no evidence 
indicating that the Veteran is in persistent danger of hurting 
himself or others.  In fact, suicidal ideation has been 
consistently denied.  There is also no showing that the Veteran 
is intermittently unable to perform activities of daily living 
(including maintenance of minimal personal hygiene), and there is 
disorientation to time or place.  Rather, the Veteran has been 
oriented in all spheres throughout the evidence of record.  

The Board further finds that the GAF scores assigned, ranging 
from 45 to 50, correspond to the 70 percent rating now assigned 
to the Veteran's disability.  According to DSM-IV, a GAF score 
ranging from 41 to 50 is assigned for serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
This corresponds to a 70 percent rating but no higher.

Based on the foregoing, the Board finds that, since the Veteran's 
December 13, 2004, claim, a rating of 70 percent is warranted for 
PTSD.  The Board notes that, in a December 2004 statement, the 
Veteran's treating physician indicated that the Veteran met the 
criteria associated with a 70 percent rating for PTSD.  While 
that same psychiatrist later indicated that he did not, the Board 
finds that the overall evidence shows that his disability 
remained essentially consistent at this level throughout the 
appeal period.

To the extent that a 100 percent rating for PTSD has been denied, 
the Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Moreover, 
the rating criteria expressly address the symptomatology at 
issue, and provide for higher evaluation.  As such, there is no 
basis for referral for extraschedular consideration under 
38 C.F.R. § 3.321 in this case.  Thun v. Peake, 22 Vet. App. 111 
(2008).

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

In this case, the Veteran now meets the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), for 
consideration of a TDIU, as service connection is in effect for 
PTSD, rated as 70 percent disabling; diabetes, rated as 20 
percent disabling; a skin condition, rated as 10 percent 
disabling; and erectile dysfunction, rated noncompensable.  
However, the remaining question is whether the Veteran's service-
connected disabilities, in fact, render him unemployable.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

Here, the Board finds that all of the competent evidence of 
record demonstrates that the Veteran was unable to work due to 
his service-connected disabilities, from December 13, 2004, to 
February 22, 2008.  Such was indicated by physicians who either 
treated or examined the Veteran in December 2004, May 2005, March 
2006, and May 2006.  The Board finds these opinions to be 
thorough, adequate, and competent.  There is no competent opinion 
of record stating otherwise.

As such, the claim for a TDIU, from December 13, 2004, to 
February 22, 2008, is granted.


ORDER

A 70 percent rating for PTSD, effective December 13, 2004, is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.

Entitlement to TDIU is granted, from December 13, 2004, to 
February 22, 2008.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


